DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-4 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  The cited references failed to teach of an integrated speaker and heatsink assembly comprising: a speaker housing coupled to a first side of the bottom portion, wherein the speaker housing and the bottom portion together define a sealed chamber; a heatsink coupled to the bottom portion and disposed within the sealed chamber, the heatsink comprising a non-planar contour; a subwoofer coupled to the speaker housing and configured to output sound at a first angle upwards towards the top portion; and a tweeter coupled to the speaker housing and configured to output sound at a second angle transverse to the first angle as claimed in claim 1. Therefore the prior arts do not meet the requirement of the claimed invention as claimed.
4.	Regarding claims 6, 8, 12, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 is objected to as being dependent upon objected claim 6.
	Claim 19 is objected to as being dependent upon objected claim 18.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the voice-actived device has a substantially spherical geometry”. The meaning of the claim limitations that include the phrase “substantially spherical geometry” is unclear because no guidance or boundaries are provided to determine how is “substantially spherical geometry” measured.
Claim 16 recites the limitation “the device has a substantially spherical geometry”. The meaning of the claim limitations that include the phrase “substantially spherical geometry” is unclear because no guidance or boundaries are provided to determine how is “substantially spherical geometry” measured. 
Claims 17-20 are rejected based on their dependency to claim 16.
	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


9.	Claim(s) 5, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wodrich et al. (hereinafter Wodrich) US-PG-PUB No. 2021/0027776.

Regarding claim 5, Wodrich teaches
A voice activated device (Figs. 4 and 5 show a voice-activated device 104) comprising:
a housing (Figs. 4 and 5 show a housing of the voice-activated device 104) having an upper portion (Figs. 4 and 5 show an upper portion 306) and a lower portion (Figs. 4 and 5 show a base portion 308); 
a speaker housing (Fig. 5 shows an assembly 502) coupled to the lower portion (Para. [0125], Lines 4-6), wherein the speaker housing and the lower portion together form a sealed chamber as shown in Fig. 4; 
a heatsink (Fig. 4 shows a waveguide/heatsink 404) coupled to the lower portion and disposed in the sealed chamber as shown in Fig. 4; and 
a first speaker (Fig. 4 shows a speaker assembly 406) coupled to the speaker housing and partially disposed within the sealed chamber as shown in Fig. 4, wherein the first speaker is oriented to output audio towards the upper portion of the housing as shown in Fig. 4. 

Regarding claim 11, Wodrich teaches
The voice activated device of claim 5, wherein the lower portion (i.e. base portion 308) comprises a curved side surface as shown in Fig. 5, and wherein the heatsink (i.e. waveguide/heatsink 404) comprises a curved contour as shown in Fig. 5.

Regarding claim 14, Wodrich teaches
The voice activated device of claim 5, further comprising: Fig. 4 shows a flat bottom surface; wherein the upper portion (i.e. upper portion 306) is coupled to the lower portion (i.e. base portion 308) along a joint transverse to the flat bottom surface as shown in Fig. 4.  

Regarding claim 15, Wodrich teaches
The voice activated device of claim 5, further comprising: a fabric cover (Fig. 4 shows an acoustically porous cover 422 made of a thicker textile/fabric) disposed at least partially over the upper portion as shown in Fig. 4; wherein the upper portion (i.e. upper portion 306) has a hemispherical geometry as shown in Fig. 4, and wherein the voice activated device (i.e. voice-activated device 104) has a substantially spherical geometry (the upper portion 306 and the base portion 308 is substantially continuous, such that the overall exterior has a continuously rounded shape…..Para. [0115], Lines 1-4).  

10.	Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (hereinafter Tang) US-PG-PUB No. 2021/0099779.

Regarding claim 16, Tang teaches
A device (Figs. 1 and 2 show a range extender device 102) comprising: 
a microphone (a microphone….Para. [0025], Line 3); 
a speaker (a speaker….Para. [0031], Lines 6-8); 

a light ring component (Fig. 2 shows a light ring assembly 206) disposed along an outer surface of the bottom portion of the device as shown in Fig. 2; and 
a plurality of LEDs (a plurality of light-emitting diodes…..Para. [0088], Lines 1-4) positioned adjacent to the light ring component (Para. [0088], Lines 1-6); 
wherein the device has a substantially spherical geometry (Figs. 1 and 2 show the housing 104 that has a substantially cylindrical shape with rounded edges…Para. [0028], Lines 3-6).

Regarding claim 20, Tang teaches
The device of claim 16, further comprising: a reflector (Fig. 6 shows a reflector 620) disposed adjacent to an inner portion of the light ring (i.e. light ring assembly 206) as shown in Fig. 6, the reflector (i.e. reflector 620) comprising a set of tabs disposed about a perimeter of the reflector as shown in Fig 6.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al. (hereinafter Wodrich) US-PG-PUB No. 2021/0027776 in view of Tang et al. (hereinafter Tang) US-PG-PUB No. 2021/0099779.

Regarding claim 9, Wodrich teaches
The voice activated device of claim 5, further comprising: a circuit board (Fig. 5shows a printed circuit boards (PCB) 402) disposed adjacent to a lower surface of the lower portion as shown in Fig. 5, the circuit board comprising a plurality of light emitting diodes (LEDs) (one or more LEDs mounted on the PCB…Para. [0019], Lines 4-5); a circular light reflector component (Fig. 6 shows a circular light guide 610) disposed adjacent to the circuit board (a circular light guide 610 disposed adjacent to the PB 402…..Para. [0018], Lines 1-9).
Wodrich fail to explicitly teach that a bottom cover coupled to the lower portion, wherein the bottom cover comprises a light ring.
	Tang teaches in Fig. 2 of a bottom cover coupled to a bottom housing member 110, wherein the bottom cover comprises a light ring assembly 206. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voice activated device, as taught by Wodrich with the bottom cover comprises the light ring, as taught by Tang, with the motivation that by combining both teachings the voice activated device would be able to use the light ring to provide a glow of light under the voice activated device.

Regarding claim 10, the combination of Wodrich and Tang teach all the features with respect to claim 9 as outlined above. Tang teaches in Fig. 2 that the light ring (i.e. light ring assembly 206) forms a portion of an outer surface of the voice activated device as shown in Fig. 2, and wherein the light ring (i.e. light ring assembly 206) is disposed between an upper portion of the bottom cover and the lower portion of the housing as shown in Fig. 2, such that light emitted from the LEDs is visible through the light ring (one or more LEDs that radiate light into the light ring assembly 206….Para. [0048], Lines 11-13).

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (hereinafter Tang) US-PG-PUB No. 2021/0099779 in view of Johnson et al. (hereinafter Johnson) US-PG-PUB No. 2019/0069078.

Regarding claim 17, Tang teaches all the features with respect to claim 16 as outlined above.
Tang fail to explicitly teach that the top portion comprises a first plurality of inward- facing tabs, and the bottom portion comprises a second plurality of inward-facing tabs, the device further comprising: a set of screws configured to pass through the bottom portion and through the first plurality of inward-facing tabs and the second plurality of inward-facing tabs to secure the top portion to the bottom portion.
	Johnson teaches in Fig. 4 of top portion comprises a bottom portion 110 has a first plurality of inward- facing tabs, and a base cover 140 comprises a second plurality of inward-facing tabs, the device further comprising: a set of screws (through screws 410) configured to pass through the base cover 140 and through the first plurality of inward-facing tabs and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device, as taught by Tang with the set of screws configured to pass through the bottom portion and through the first plurality of inward-facing tabs and the second plurality of inward-facing tabs to secure the top portion to the bottom portion, as taught by Johnson, with the motivation that by combining both teachings the top portion and the bottom portion would be secure together by using the first plurality of inward-facing tabs and the second plurality of inward-facing tabs when engaged with the screws. The screws are easily removable and reusable, making them suitable for use whenever the user needs to repair or replace. Also, screws provide strength and longevity.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653